      Case 4:20-cv-01241 Document 41 Filed on 04/17/20 in TXSD Page 1 of 17
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                            April 17, 2020
                            UNITED STATES DISTRICT COURT
                                                                                         David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ROMAN VAZQUEZ BARRERA, et al,                     §
                                                  §
         Petitioners,                             §
VS.                                               § CIVIL ACTION NO. 4:20-CV-1241
                                                  §
CHAD WOLF, et al,                                 §
                                                  §
         Respondents.                             §

                              MEMORANDUM AND ORDER

       Pending before the Court is Petitioner-Plaintiffs’ Motion for Temporary Restraining Order.

(Doc. No. 12). Petitioner-Plaintiffs (“Plaintiffs”) seek a temporary restraining order to compel their

immediate release from civil immigration detention. Plaintiffs, both of whom have medical

conditions that make them particularly vulnerable to serious illness or death if they were to be

infected by the novel coronavirus, claim that their continued detention in the face of the current

COVID-19 pandemic violates their Fifth Amendment right to due process. After considering the

Motion, the parties’ briefs and supplemental briefs, Amici Curiae’s brief, parties’ oral arguments,

and all applicable law, the Court determines that Plaintiffs’ Motion for Temporary Restraining

Order should be GRANTED in part, as a preliminary injunction, and DENIED in part.

I.     BACKGROUND

       Plaintiffs are two individuals 1 who are detained by Immigration and Customs Enforcement

(ICE) at the Montgomery Processing Center (MPC) in Conroe, Texas. (Doc. No. 1 ¶ 1). Both




1
 Plaintiffs’ original petition and complaint was filed on behalf of four Plaintiffs. However, only
two Plaintiffs remain in custody. Roman Vazquez Barrera was released from ICE custody on April
11, 2020. (Doc. No. 13). Luis Par Alvarado, was granted release on bond by an immigration court
on April 10, 2020. (Doc. No. 22, at 7). On April 16, 2020, Mr. Par Alvarado posted bond and was


                                                  1
       Case 4:20-cv-01241 Document 41 Filed on 04/17/20 in TXSD Page 2 of 17



Plaintiffs suffer from chronic health conditions that make them particularly susceptible to serious

illness or death if they contract COVID-19. Id. ¶¶ 10, 12; CDC, At Risk for Severe Illness,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html.

   •    Plaintiff Georgina Rojas is a 28-year-old woman who has a body mass index of 48.3, which

        exceeds the Center for Disease Control’s (CDC) threshold of 40 for elevated risk from

        COVID-19. Id. ¶ 10.

   •    Plaintiff Bassam Jebril is a 37-year-old man who has several respiratory issues and

        frequently experiences difficulty breathing and chest pains. He also has high blood pressure

        and is on a restricted diet. Id. ¶ 12.

Ms. Rojas is subject to mandatory detention under 8 U.S.C. § 1226(c), pending final adjudication

of her removal proceedings. (Doc. No. 22, at 8). Mr. Jebril has a final order of removal and is thus

held in mandatory detention under 8 U.S.C. § 1231(a)(2). Id. at 9.

        Both Plaintiffs are currently detained at MPC, an immigration detention facility that is

operated by a private corporation, GEO Group, Inc. (Doc. No. 12-1, at 10). As of April 13, 2020,

Defendants assert that only one GEO Group employee has tested positive for COVID-19, and no

detainees have tested positive yet. (Doc. No. 22, at 11); see also Elizabeth Trovall, Immigrant

Detention Center Employee Tests Positive for COVID-19, Hous. Pub. Media (Mar. 24, 2020),

https://www.houstonpublicmedia.org/articles/news/health-science/coronavirus/2020/03/24

/365114/immigrant-detention-center-employee-tests-positive-for-covid-19/. As of April 13, 2020,

three detainees had been tested. (Doc. No. 22-5 ¶ 18). There are around 833 individuals housed at

MPC. See Trovall. Plaintiffs allege that multiple detainees have exhibited symptoms consistent




released from detention. (Doc. No. 40). Plaintiffs accordingly no longer seek relief on Mr. Vazquez
Barrera’s or Mr. Par Alvarado’s behalf. (Doc. No. 13; Doc. No. 40).


                                                 2
     Case 4:20-cv-01241 Document 41 Filed on 04/17/20 in TXSD Page 3 of 17



with COVID-19, such as coughing, body aches, and other flu-like symptoms, but have not been

tested or isolated. (Doc. No. 1 ¶ 52).

       At this point, the COVID-19 pandemic is well-known to all Americans. The Court will not

recount its rapid development and its impact on our community here, as it has been well-discussed

in other sources and court filings. It cannot be contested that the novel coronavirus that causes

COVID-19 is highly contagious, and that among those who develop COVID-19, many require

extended intensive emergency care, assistance breathing using mechanical ventilators, and round-

the-clock professional medical care. The virus is able to spread undetected among populations,

given its long incubation period and asymptomatic presentation in some individuals. There is

currently no cure or vaccine. The only way to protect our communities is to “socially distance”

ourselves—avoid unnecessary human contact and maintain a safe distance of at least six feet from

other people—and practice diligent hygiene, by frequently washing our hands and disinfecting

commonly touched surfaces.

       MPC has put certain procedures in place in response to the growing pandemic. Social

visitation has been suspended, and all staff and visitors are screened for symptoms and given

temperature checks before entering the facility. (Doc. No. 22-5 ¶ 10). All elective off-site medical

and lab appointments have also been suspended. Id. ¶ 11. At intake screenings, new detainees are

assessed for fever and respiratory illness, and asked if they have come into “close contact with a

person with laboratory-confirmed COVID-19 in the past 14 days, and whether they have traveled

from or through area(s) [sic] with sustained community transmission in the past two weeks.” Id. ¶

13. Individuals with COVID-like symptoms are isolated and, if they test positive, treated in

isolation. Id. ¶ 14. Asymptomatic individuals exposed to a person with confirmed or suspected

COVID-19 are placed in cohorts with others who have been exposed and monitored for symptoms




                                                 3
        Case 4:20-cv-01241 Document 41 Filed on 04/17/20 in TXSD Page 4 of 17



for fourteen days. Id. ¶¶ 15–16. Field units have also been instructed to educate detainees on the

importance of covering their coughs with their elbows and requesting assistance if they feel ill. Id.

¶ 17.

         However, Plaintiffs allege that MPC’s actions do not protect them from infection, and thus,

likely serious illness or death. While the CDC has announced that maintaining at least six feet of

distance from others is crucial to preventing transmission, such distance is impossible to maintain

in a detention environment. (Doc. No. 12-1, at 11). In MPC in particular, many detainees live in

rooms of up to ninety detainees, sleeping in stacked beds that are as little as one or two feet apart.

Id. Most detainees share bathrooms and other common spaces. Id. at 11–12. Plaintiffs also allege

that MPC has not provided detainees with hand sanitizer or tissues, and many also lack soap and

paper towels, items that the CDC considers essential for transmission prevention and has instructed

detention facilities to provide. Id. at 12; CDC, Interim Guidance of Management of Coronavirus

Disease 2019 (COVID-19) in Correctional and Detention Facilities (Mar. 23, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-detention.pdf.

Additionally, MPC allegedly has not provided detainees masks, has not provided detainees who

clean the facility with gloves, and has not required its officers to wear masks when interacting with

detainees. (Doc. No. 12-1, at 12). MPC has also allegedly failed to provide detainees with any

education about the virus, how it spreads, how to prevent spread, what symptoms to track, and

what to do if detainees become symptomatic. Id. at 13. MPC’s actions in the face of this pandemic,

allege Plaintiffs, is “wholly insufficient” to protect Plaintiffs. Id.

         Plaintiffs filed their Petition for Writ of Habeas Corpus and Complaint for Declaratory and

Injunctive Relief on April 8, 2020. (Doc. No. 1). They filed their Motion for Temporary

Restraining Order on April 10, 2020. (Doc. No. 12). The Court held a telephonic hearing on April




                                                    4
       Case 4:20-cv-01241 Document 41 Filed on 04/17/20 in TXSD Page 5 of 17



14, 2020 and took the Motion under advisement. (Minute Entry 4/14/2020). The Court now turns

to Plaintiffs’ Motion.

II.     LEGAL STANDARD

        To receive injunctive relief, Plaintiff must show: “(1) there is a substantial likelihood that

the movant will prevail on the merits; (2) there is a substantial threat that irreparable harm will

result if the injunction is not granted; (3) the threatened injury outweighs the threatened harm to

the defendant; and (4) the granting of the [] injunction will not disserve the public interest.” Clark

v. Prichard, 812 F.2d 991, 993 (5th Cir. 1987) (citing Canal Auth. v. Callaway, 489 F.2d 567,

572–73 (5th Cir. 1974)); see Parker v. Ryan, 960 F.2d 543, 545 (5th Cir. 1992) (“[T]he

requirements of [R]ule 65 apply to all injunctions.”). Where Defendants were given notice of the

motion as required for a preliminary injunction under Rule 65(a)(1), and the Court holds an

adversary hearing, a motion for temporary restraining order may be treated as a preliminary

injunction. 11A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2951

(3d ed. 2002).

III.    ANALYSIS

        Plaintiffs Georgina Rojas and Bassam Jabril are mandatorily detained pursuant to 8 U.S.C.

§§ 1226(c) and 1231(a)(2), respectively. They challenge the constitutionality of their continued

detention during the COVID-19 pandemic. Plaintiffs are seeking relief both through a writ of

habeas corpus and through a direct constitutional claim for declaratory and injunctive relief under

the Fifth Amendment’s Due Process Clause. The Court will address Plaintiffs’ claims for

temporary relief under habeas. The Court finds relief cognizable under Plaintiffs’ habeas petition;

therefore, it does not address the direct constitutional claim for relief.




                                                   5
     Case 4:20-cv-01241 Document 41 Filed on 04/17/20 in TXSD Page 6 of 17



       1. Substantial Likelihood of Prevailing on the Merits

               a. Jurisdiction to Grant Habeas Relief

       As an initial matter, Defendants claim that Plaintiffs will not prevail under a writ of habeas

corpus because (1) the Fifth Circuit does not allow conditions-of-confinement claims to be brought

as habeas petitions and (2) Plaintiffs Jabril and Rojas are being detained under mandatory detention

statutes, which bars the Court from issuing habeas relief.

       28 U.S.C. § 2241 provides a district court with jurisdiction over petitions for habeas corpus

where a petitioner is “in custody in violation of the Constitution or law or treaties of the United

States.” 28 U.S.C. § 2241(c)(3); see INS v. St. Cyr, 533 U.S. 289, 305 (2001). Habeas corpus has

been recognized as an appropriate vehicle through which noncitizens may challenge the fact of

their civil immigration detention. See Zadvydas v. Davis, 533 U.S. 678, 688 (2001); see generally

Jennings v. Rodriguez, 138 S. Ct. 830 (2018) (ruling on merits of habeas petition challenging

validity of indefinite mandatory detention).

       Defendants argue that the Court cannot grant habeas relief on a challenge to Plaintiffs’

conditions of confinement. Generally, habeas petitions seek release from custody, while civil rights

actions are the proper vehicle to attack unconstitutional conditions of confinement. Carson v.

Johnson, 112 F.3d 818, 820 (5th Cir. 1997) (first citing Pugh v. Par. of St. Tammany, 875 F.2d

436, 439 (5th Cir. 1989), then citing Cook v. Tex. Dep’t of Crim. Justice Transitional Planning

Dep’t, 37 F.3d 166, 168 (5th Cir. 1994)). However, the line between these two types of claims is

“a blurry one.” Poree v. Collins, 866 F.3d 235, 243 (5th Cir. 2017) (quoting Cook, 37 F.3d at 168).

While challenges to the “fact or duration of confinement” are usually brought under habeas, id. at

242, the Supreme Court has not explicitly foreclosed the use of habeas for conditions-of-

confinement claims, Boumediene v. Bush, 553 U.S. 723, 792 (2008); see also Poree, 866 F.3d at




                                                 6
     Case 4:20-cv-01241 Document 41 Filed on 04/17/20 in TXSD Page 7 of 17



243. The Fifth Circuit has not explicitly limited habeas petitions to only “fact or duration”

challenges and has described its own precedent on the matter as “less clear.” Poree, 866 F.3d at

243–44; see id. at 244 n.28 (citing Fifth Circuit cases that conflict on whether habeas and § 1983

claims are mutually exclusive). However, even in its own cases limiting habeas petitions in

conditions-of-confinement challenges, the Fifth Circuit states that habeas is appropriate if a ruling

in the petitioner’s favor would “automatically entitle [the petitioner] to accelerated release.”

Carson, 112 F.3d at 821 (finding that, where petitioner’s reassignment from administrative

segregation would not automatically entitle him to immediate release on parole, but “merely

enhance eligibility for accelerated release,” habeas was an inappropriate vehicle to challenge

conditions of confinement).

       The Court need not decide today whether conditions-of-confinement cases that do not

challenge the “fact or duration” of detention properly sound in habeas. Plaintiffs seek immediate

release from detention because there are no conditions of confinement that are sufficient to prevent

irreparable constitutional injury given the facts presented in their individual cases. Where an

individual is “challenging the very fact or duration of his physical imprisonment, and the relief he

seeks is a determination that he is entitled to immediate release,” the proper remedy is a writ of

habeas corpus. Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); see also Poree, 866 F.3d at 243

(“Which statutory vehicle to use depends on the nature of the claim and the type of relief

requested . . . .”); Carson, 112 F.3d at 820–21. Indeed, the Fifth Circuit has granted habeas relief

where the petitioner was seeking immediate release from prison, even where the dissent was

arguing the case was one involving conditions of confinement. Coleman v. Dretke, 409 F.3d 665,

669–70 (5th Cir. 2005) (“[N]either the Supreme Court nor this court has held that certain claims

must be brought under § 1983 rather than habeas.” Id. at 670.)




                                                 7
     Case 4:20-cv-01241 Document 41 Filed on 04/17/20 in TXSD Page 8 of 17



       Because Plaintiffs are challenging the fact of their detention as unconstitutional and seek

relief in the form of immediate release, their claims fall squarely in the realm of habeas corpus.

The mere fact that Plaintiffs’ constitutional challenge requires discussion of conditions in

immigration detention does not necessarily bar such a challenge in a habeas petition. Plaintiffs do

not challenge the specific mitigation measures MPC are choosing to implement; rather, Plaintiffs

argue that there are no possible steps that MPC can take that would protect their constitutional

rights while they remain detained during the COVID-19 pandemic in its current form. (Doc. No.

1 ¶ 112 (“The circumstances of this case make clear that release is the only means to ensure

compliance with the Fifth Amendment’s prohibition on punitive detention.”)).

       Defendants cite a variety of cases in which courts in the Fifth Circuit have denied habeas

relief to individuals claiming that their conditions of confinement amount to mistreatment, because

the appropriate remedy is correction of conditions, not release. (Doc. No. 22, at 14–15; Doc. No.

25, at 4–5). The Court is aware that, in most cases, unconstitutional conditions of confinement can

be remedied through injunctions that require abusive practices be changed. However, the current

case is not one where such injunctive relief is available. We are living in unprecedented times. The

COVID-19 pandemic threatens our communities and has required us to upend our routines and

assumptions. With no known vaccine or cure for COVID-19 and the highly contagious and

asymptomatic nature of the novel coronavirus, as well as overwhelmed medical systems

throughout our communities, our prisons, jails, and detention facilities are facing outbreaks that

differ from any infectious disease outbreaks that have occurred in the past. Given what is currently

known about COVID-19 prevention and CDC guidelines, Plaintiffs have asserted, both in briefing

and during the motion hearing, that no risk mitigation that the Court could order would

appropriately protect Plaintiffs’ constitutional rights. Courts around the country have recognized




                                                 8
     Case 4:20-cv-01241 Document 41 Filed on 04/17/20 in TXSD Page 9 of 17



similar assertions and ordered immediate release of particularly vulnerable detainees from ICE

facilities under writs of habeas corpus as a result. See, e.g., Malam v. Adducci, No. 20-10829, 2020

WL 1672662, at *2–3 (E.D. Mich. Apr. 5, 2020) (finding that, although Sixth Circuit law stated

that habeas was not the appropriate vehicle for challenging conditions of confinement, petitioner

was properly seeking immediate release under habeas as the only adequate relief during COVID-

19 pandemic); see also Bent v. Barr, No. 19-cv-06123, 2020 WL 1812850, at *2 (N.D. Cal. Apr.

9, 2020) (finding that habeas petition challenging continued detention during COVID-19 pandemic

challenges validity of confinement, not conditions of confinement); Coreas v. Bounds, No. TDC-

20-0780, 2020 WL 1663133, at *7 (D. Md. Apr. 3, 2020) (“[A]lthough the grounds on which they

seek release relate to their conditions of confinement, Petitioners seek complete release from

confinement, which is ‘the heart of habeas corpus.’”). Thus, because Plaintiffs challenge the

validity of their continued confinement and because Plaintiffs seek immediate release from

confinement as their only remedy, Plaintiffs’ claims were properly brought under 28 U.S.C. § 2241

and the Court has jurisdiction to rule on Plaintiffs’ petition for habeas corpus.

       Defendants also argue that the Court is barred from granting habeas relief because Plaintiffs

are mandatorily detained under 8 U.S.C. §§ 1226(c) and 1231(a)(2). Defendants present no case

law that asserts that mandatory detention statutes strip courts of habeas jurisdiction. 2 Rather, the

Supreme Court has consistently allowed for habeas challenges to detention statutorily mandated

by the Immigration and Nationality Act. See, e.g., Jennings, 138 S. Ct. at 837–38, 838–39



2
  Defendants cite a Seventh Circuit case in which the court denied a noncitizen’s request for release
from immigration detention on bond. (Doc. No. 25, at 2 (citing Bolante v. Keisler, 506 F.3d 618,
619 (7th Cir. 2007)). However, the petitioner in Bolante was seeking bond while his immigration
case remained pending before the Seventh Circuit on a petition for review, not through a petition
for habeas corpus. Bolante, 506 F.3d at 619. The Seventh Circuit explicitly noted that it had
“[i]nherent judicial authority to grant bail to persons who have asked for relief in an application
for habeas corpus.” Id. at 620.


                                                  9
    Case 4:20-cv-01241 Document 41 Filed on 04/17/20 in TXSD Page 10 of 17



(deciding merits of habeas petition challenging indefinite mandatory detention under §§ 1225(b)

and 1226(c)); Demore v. Kim, 538 U.S. 510, 517 (2003) (finding jurisdiction to review habeas

challenge to § 1226(c)). Indeed, in order for a statutory provision to bar habeas review, the

Supreme Court has required “a particularly clear statement” of Congress’s intent to do so. Demore,

538 U.S. at 517 (citing St. Cyr, 533 U.S. at 308–09). Defendants have not shown evidence of such

intent and the Court is unable to find any. Thus, mandatory detention statutes do not bar this

Court’s power to issue relief through a writ of habeas corpus.

               b. Merits of Fifth Amendment Claim

       Having determined that the Court has the authority to grant habeas relief in the present case,

the Court turns to the merits of Plaintiffs’ claim. Plaintiffs allege that Defendants are violating

their right under the Fifth Amendment to substantive due process by continuing to detain them

during the ongoing pandemic. (Doc. No. 1 ¶¶ 114–17). Immigration detainees are civil detainees,

and thus, entitled to the same constitutional due process protections as pretrial detainees. See

Zadvydas v. Davis, 533 U.S. 678, 690 (2001); Edwards v. Johnson, 209 F.3d 772, 778 (5th Cir.

2000) (“We consider a person detained for deportation to be the equivalent of a pretrial detainee;

a pretrial detainee’s constitutional claims are considered under the due process clause instead of

the Eighth Amendment.”). Detention for noncriminal purposes is only allowed in narrow

circumstances, “where a special justification . . . outweighs the ‘individual’s constitutionally

protected interest in avoiding physical restraint’” under the Fifth Amendment. Zadvydas, 533 U.S.

at 690 (quoting Kansas v. Hendricks, 521 U.S. 346, 356 (1997)). Detention as punishment for

noncriminal purposes is not allowed. See Bell v. Wolfish, 441 U.S. 520, 535 (1979). Where the

government is holding the detainee in conditions that amount to punishment, and those conditions




                                                10
    Case 4:20-cv-01241 Document 41 Filed on 04/17/20 in TXSD Page 11 of 17



do not reasonably relate to a “legitimate, non-punitive governmental objective,” such conditions

violate the detainee’s due process rights. Cadena v. El Paso Cty., 946 F.3d 717, 727 (5th Cir. 2020).

       Here, the Court finds that detention of Plaintiffs, who are at high risk of serious illness or

death if they contract COVID-19, in MPC, where social distancing and proper hygiene are

impossible, does not reasonably relate to a legitimate governmental purpose. Amici curiae, who

are public health and human rights experts, have asserted that social distancing and proper hygiene,

the only methods available to prevent transmission of the novel coronavirus, are not possible in

detention facilities. (Doc. No. 27-1, at 14–15). Interim guidelines in effect at MPC fail to

implement even simple hygiene measures, such as providing broad access to hand sanitizer and

face masks. Id. at 17. Because there is no known vaccine or cure for COVID-19, prevention of

transmission through proper social distancing and personal hygiene is the only option for medically

vulnerable individuals, like Plaintiffs.. However, detention necessarily prevents Plaintiffs from

protecting themselves in this way. Preventing Plaintiffs from protecting their own health from a

high risk of serious illness or death does not reasonably relate to a legitimate governmental purpose

and thus, violates the Fifth Amendment. See Sheperd v. Dallas Cty., 591 F.3d 445, 453–54 (5th

Cir. 2009) (“When the State by the affirmative exercise of its power so restrains an individual’s

liberty that it renders him unable to care for himself, and at the same time fails to provide for his

basic human needs . . . it transgresses the substantive limits on state action set by the Eighth

Amendment and the Due Process Clause.” (quoting Hare v. City of Corinth, 74 F.3d 633, 639 (5th

Cir. 1996))).

       The Court understands that the government’s purpose in detaining noncitizens is to ensure

that detainees appear for removal hearings and deportation. However, under present conditions,

that purpose is not served through detention. Requiring medically vulnerable individuals to remain




                                                 11
    Case 4:20-cv-01241 Document 41 Filed on 04/17/20 in TXSD Page 12 of 17



in a detention facility where they cannot properly protect themselves from transmission of a highly

contagious virus with no known cure is not rationally related to a legitimate government objective.

This is particularly true given that ICE has many other means besides physical detention to monitor

noncitizens and ensure that they are present at removal proceedings and at time of removal, such

as GPS monitoring and routine check-ins. Additionally, lowering the risk of broad and severe

outbreak within MPC also furthers a governmental interest in keeping the community outside of

MPC safe. As Amici noted, because staff come in frequent and close contact with detainees, and

staff live within the community, an outbreak within MPC will inevitably spread to the surrounding

community. Additionally, lowering the risk of transmission among a high-risk population in

particular, by releasing Plaintiffs, will relieve the potential burden on regional hospitals and health

care providers who are already stretched thin treating the general population. (Doc. No. 27-1, at

17). Thus, lowering the population, and especially the high-risk population, in immigration

detention is in the government’s interest as well. Where detention is unnecessary to effectuate the

government’s goals, keeping Plaintiffs detained and at high risk of serious illness or death violates

their due process rights.

       Defendant notes that the mere existence of illness or even death in detention does not

constitute a violation of due process rights. The Court acknowledges that “isolated examples of

illness, injury, or even death, standing alone, cannot prove” constitutionally inadequate

confinement, nor can “incidence of disease or infection, standing alone, imply unconstitutional

confinement conditions.” Sheperd, 591 F.3d at 454. However, the current pandemic is not mere

“incidence of disease or infection, standing alone.” Our currently exigent circumstances, in which

our communities are engulfed by a novel and highly contagious disease, are unlike any “incidence

of disease” that our society has faced in generations. The potential for a mass outbreak of COVID-




                                                  12
    Case 4:20-cv-01241 Document 41 Filed on 04/17/20 in TXSD Page 13 of 17



19 within MPC is more than “isolated examples of illness . . . standing alone.” Rather, for Plaintiffs,

the threat of a mass outbreak is one that portends a high likelihood of serious illness or death, and

is one that MPC cannot take sufficient steps to prevent.

        Because detention of Plaintiffs in current conditions is unconstitutional, and because there

is no way for Plaintiffs to be detained in conditions that are constitutional, the Court finds that

Plaintiffs are likely to prevail on the merits of their habeas petition.

        2. Irreparable Harm

        Plaintiffs allege that they face irreparable harm because there is a strong likelihood that

they will be infected with COVID-19 and, because of their medical vulnerabilities, they face a

heightened risk of dying or suffering from serious illness and long-term health consequences.

Plaintiffs must show that “irreparable injury is likely in the absence of an injunction.” Winter v.

Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008). A harm need not be inevitable or have already

happened in order for it to be irreparable; rather, imminent harm is also cognizable harm to merit

an injunction. See Helling v. McKinney, 509 U.S. 25, 33 (1993) (“It would be odd to deny an

injunction to inmates who plainly proved an unsafe, life-threatening condition in their prison on

the ground that nothing yet had happened to them. . . . [A] remedy for unsafe conditions need not

await a tragic event.”).

        Plaintiffs’ alleged harm is both imminent and irreparable. The COVID-19 pandemic has

reached every state in our nation, and the numbers of infected and dead increase daily. According

to the CDC, those with particular medical vulnerabilities, including Plaintiffs, are particularly

susceptible to serious illness and death. There is currently no vaccine or cure for COVID-19.

Medical experts have also concluded that continued detention in ICE facilities during the current

pandemic presents an “imminent risk to the health and safety of immigrant detainees.” Letter from




                                                  13
    Case 4:20-cv-01241 Document 41 Filed on 04/17/20 in TXSD Page 14 of 17



Scott A. Allen, MD, FACP & Josiah Rich, MD, MPH to Committee Chairpersons and Ranking

Members of House and Senate Committee on Homeland Security and Committee on Oversight

and Reform 3 (Mar. 19, 2020), https://whistleblower.org/wp-content/uploads/2020/03/Drs.-Allen-

and-Rich-3.20.2020-Letter-to-Congress.pdf. The question of COVID-19 spreading in MPC,

specifically, is not one of if, but when. One staff member at MPC has already tested positive for

COVID-19. Given how highly contagious the virus is, and how it can remain asymptomatic after

transmission, it is very likely that COVID-19 is already present within the MPC population. Indeed,

Plaintiffs have presented affidavits from multiple sources who have witnessed detainees exhibiting

COVID-like symptoms. (Doc. No. 1 ¶ 52). Although Defendants repeatedly assert that there are

no confirmed cases of COVID-19 among the detained population, according to their own records,

only three detained individuals have been tested as of April 13, 2020. Without more widespread

testing, there is no way to know that COVID-19 has not already spread to MPC. Given Plaintiffs’

vulnerabilities to serious illness if infected with the coronavirus and the serious and imminent risk

of infection if they remain in immigration detention, Plaintiffs have shown irreparable harm.

        3. Balancing of Equities and Public Interest

        The equities at issue weigh in Plaintiffs’ favor. Plaintiffs face serious irreparable harm if

they are infected, in the form of severe illness, long-term health effects, and possibly death.

Defendants have a countervailing interest in detaining Plaintiffs in order to ensure that they appear

for future removal hearings and at time of removal. However, detention is not necessary to further

Defendants’ interest in preventing Plaintiffs from absconding. Rather, ICE has a number of

alternative tools available to it to ensure enforcement, which it is free to use with Plaintiffs if they

are released from detention. For example, ICE’s conditional supervision program uses a

combination of electronic ankle monitors, biometric voice recognition software, unannounced




                                                  14
    Case 4:20-cv-01241 Document 41 Filed on 04/17/20 in TXSD Page 15 of 17



home visits, employer verification, and in-person reporting requirements to supervise individuals

released from detention. (Doc. No. 12-1, at 27). An initial study of ICE’s alternatives to detention

reported a 99% attendance rate at all immigration court hearings and a 95% attendance rate at final

hearings among supervised individuals. U.S. Gov’t Accountability Office, GAO-15-26,

Alternatives to Detention: Improved Data Collection and Analyses Needed to Better Assess

Program Effectiveness 30 (2014). Thus, because Defendants’ interests can be served through

means other than detention, and Plaintiffs’ interests are irreparably harmed by staying in detention,

the balance of the equities favor Plaintiff.

       The public interest also generally weighs in Plaintiffs’ favor. As discussed supra, the public

has an interest in preventing an outbreak in MPC. An outbreak among the MPC detainee

population will inevitably spread through the surrounding community, as MPC staff members,

who live outside the detention facility, will be exposed to sick detainees. Additionally, an outbreak

in MPC will put additional strain on hospitals and health care resources in the community, which

are already straining to care for the community at large during the pandemic. An outbreak that

affects particularly vulnerable detainees, like Plaintiffs, would be especially draining on those

limited medical resources, as MPC is not equipped to care for many seriously ill patients and will

have to transport those patients to outside hospitals. Thus, the public has an interest in decreasing

the likelihood of infection in MPC and, specifically, of Plaintiffs, in order to prevent a community-

wide outbreak and to conserve health care resources during a pandemic.

       However, the public also has an interest in maintaining public safety. It is undisputed that

Plaintiff Rojas does not have a history of violence, and thus, poses no danger to the public. (Doc.

No. 22, at 22; Doc. No. 24, at 8). Defendants merely cite a public interest in the enforcement of




                                                 15
    Case 4:20-cv-01241 Document 41 Filed on 04/17/20 in TXSD Page 16 of 17



immigration laws, which, although a public interest, is outweighed by the health interests at stake.

Thus, the Court finds that Plaintiff Rojas does not pose a danger to the public.

       Plaintiff Jebril, however, has a criminal history that is both recent and involved violence.

Mr. Jebril pled guilty to two misdemeanors in late 2018, for assault of a family member and for

violation of a protective order. (Doc. No. 22, at 9; Doc. No. 24, at 6). In October 2018, Mr. Jebril

was ordered to have no contact with his wife after he was charged with assaulting her. (Doc. No.

22, at 9). However, he violated that protective order the next day to slash his wife’s tires. Id. It is

true that Mr. Jebril has served his sentence in criminal detention and is now detained only for civil

immigration purposes. Mr. Jebril may not continue to be punished for his criminal history through

prolonged civil detention. However, the Court is concerned that Mr. Jebril so brazenly violated a

previous judicial order. Release from detention would necessarily come with conditions that

Plaintiffs must follow, and Mr. Jebril has shown one recent instance of being unable to comply

with court-ordered conditions. Moreover, Mr. Jebril’s previous violent act was also targeted at his

wife and occurred in the last year and a half. The Court is unaware of new developments that show

Mr. Jebril’s wife will not be a continued target for Mr. Jebril, and is concerned that Mr. Jebril will

be able to contact her if released from detention. Finally, Mr. Jebril has been indicted for

aggravated sexual assault; the charge remains pending pre-trial. (Doc. No. 22, at 9). Mr. Jebril is

presumed innocent pending trial, so the Court refuses to consider this charge as evidence that Mr.

Jebril is a danger to public safety. However, the Court does acknowledge that a pending criminal

charge may increase risk of flight. Mr. Jebril’s previous protective order violation, in conjunction

with how recent his violent act was, weighs against his release, because he poses a danger to his

wife. When considered in conjunction with his current risk of flight, the Court cannot find that it

is in the public interest to release Mr. Jebril from detention.




                                                  16
      Case 4:20-cv-01241 Document 41 Filed on 04/17/20 in TXSD Page 17 of 17



IV.     CONCLUSION

        The Court therefore GRANTS in part Plaintiffs’ Motion for Temporary Restraining Order

as a preliminary injunction and ORDERS the Government to release Plaintiff Georgina Rojas

from detention immediately, under appropriate conditions of supervised release. The Court

DENIES in part Plaintiffs’ Motion as to Plaintiff Bassam Jabril.

        The Defendants have not sought a bond and the Court finds and holds that no security need

be posted. See Fed. R. Civ. P. 65(c); Kaepa, Inc. v. Achilles Corp., 76 F.3d 624, 628 (5th Cir.

1996) (“In holding that the amount of security required pursuant to Rule 65(c) is a matter for the

discretion of the trial court, we have ruled that the court may elect to require no security at

all.” (internal quotation marks omitted)); see also A.T.N. Indus., Inc. v. Gross, 632 F. App’x 185,

192 (5th Cir. 2015) (holding that, under Rule 65(c), a court may elect to require no security at all

as the amount it considers to be proper).

        IT IS SO ORDERED.

        SIGNED at Houston, Texas on this the 17th day of April, 2020.




                                                     KEITH P. ELLISON
                                                     UNITED STATES DISTRICT JUDGE




                                                17
